DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to Request for Continued Examination filed on 3/3/2021.
Claim(s) 1-2, 6-9, 13-16, 20 is/are amended.
Claim(s) 1-20 is/are pending in this Office Action.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/25/2021 has been entered.
Claim Objections
Applicant’s amendments, filed 3/3/2021, hereafter referred to as Applicant’s amendments have created claim objections.
Claims 1-20 are objected to because of the following informalities:  
Claims 1, 8, and 15 recite the amended limitations, “and includes a identified vehicle attribute…”, wherein “a” should be “an”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
Applicant's amendments to overcome 35 USC 112(b) rejections of the final rejection mailed 12/18/2020, hereafter referred to as the final rejection, have been approved. The rejections have been removed. 
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.















Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Collins et al. (US 9,824,453 B1), hereafter referred to as Collins, in view of Clauss et al. (US 10,534,968 B1), hereafter referred to as Cluass, further in view of Franke et al. (US 2017/0148102 A1), hereafter referred to as Franke. 
Regarding claims 1, 8, and 15, Collins teaches a device, comprising: 
one or more memories (“memory 115”, Fig. 1); and 
one or more processors (“processor 103”, Fig. 1), communicatively coupled to the one or more memories, wherein the one or more memories comprise a non-transitory computer-readable medium (“program modules may be located in both local and remote computer storage media including non-transitory memory storage devices”, C7, lines 52-53) storing one or more instructions (“instructions”, see C6, lines 47-48 citation below) for wireless communication, and when executed by the one or more processors (“Software may be stored within memory 115 to provide instructions to processor 103 for enabling device 101 to perform various functions”, C6, lines 47-48), cause the one or more processors to perform a method:
receive a vehicle inspection report submission (“data (e.g., photos and/or video) about an item (e.g., a vehicle)”, see C47, lines 41-44 citation below) including imaging information identifying a set of images (“images”, see C56, lines 17-25 citation below) of a vehicle (“vehicle 5330”, Fig. 53) from a user device (“mobile device 5310”, Fig. 53)
(“FIGS. 54A-B show a flow chart for a three dimensional image scan process in accordance with certain aspects of the present disclosure. One or more of the steps illustrated in FIGS. 54A-B may be performed by the devices previously described, including, but not limited to, the mobile device 5310, the 3D imaging device 5320, and/or the processing server 5350. In step 5402, an imaging device (e.g., the 3D imaging device 5320) may be used to capture images of the vehicle 5330”, C56, lines 17-25,
“The process of FIG. 46 may start out at step 4601 where a device (e.g., server 101, terminal 141, and/or terminal 151) may receive data (e.g., photos and/or video) about an item (e.g., a vehicle)”, C47, lines 41-44, “In step 5402, an imaging device (e.g., the 3D imaging device 5320) may be used to capture images of the vehicle 5330”, C56, lines 23-25); 
(“baseline 3D image”, see C57, lines 8-10 citation below) associated with the vehicle
(“In step 5408, the computing device may orient the generated 3D image. For example, the computing device may orient the 3D image relative to a baseline 3D image”, C57, lines 8-10),
wherein the vehicle attribute record includes a set of stored vehicle attributes (“baseline 3D image”, see C57, lines 44-52 citation above, and “a reference point”, see C57, lines 10-13 citation below) relating to a previous condition (“before the vehicle 5330 was damaged”, see C57, lines 44-52 below) of the vehicle, and
wherein the set of stored vehicle attributes includes a stored vehicle attribute associated with a first vehicle wear (“previous damage”, see C57, lines 44-52 citation below)
(“The baseline 3D image may include a reference point, such as the point in the reference image with (X, Y, Z) coordinates of (0, 0, 0)”, C57, lines 10-13, “The baseline image may comprise a 3D surface image of the vehicle 5330 before the vehicle 5330 was damaged. For example, a 3D surface image of the vehicle 5330 may have been generated when the vehicle 5330 was insured by an insurance company, when it was purchased by the consumer, or at any time prior to the damage. Accordingly, if the vehicle 5330 had prior damage, the computing device may be able to use the baseline image of the vehicle 5330 to distinguish between new and previous damage”, C57, lines 44-52);
obtain, from among a set of vehicle attribute records, the vehicle attribute record associated with the vehicle (this limitation occurs in “step 512”, wherein the “baseline image” is determined, see C56, lines 33-38 citation below)
(“In step 5412, the computing device may determine a baseline image of the vehicle. The baseline image may be a 3D image of an undamaged vehicle (e.g., new vehicle) of the same make, model, year, etc. as the vehicle 5330. The computing device may retrieve the image from a database storing baseline images for a plurality of vehicles”, C56, lines 33-38);
determine, based on the set of images and using computer vision processing (“comparison” wherein “the computing device may compare coordinates of points in the baseline image with coordinates of the points in the generated 3D image” and “principal coordinate analysis (PCA) may be used”, see C57, line 53 – C58, line 7 citation below), a set of identified vehicle attributes (“potential damage”, see C57, line 53 – C58, line 7 citation below) of the vehicle
(“In step 5414, the computing device may compare the 3D image of the vehicle 5330 to the baseline (e.g., undamaged vehicle) image. The comparison may be used to reveal portions of the vehicle that are damaged (prior or new damage). For example, the computing device may compare coordinates of points in the baseline image with coordinates of the points in the generated 3D image of the vehicle to identify potential damage to the vehicle…If the points do not match (such as if the distance between the two points is greater than a threshold), the computing device may determine that damage in that area occurred…In some aspects, principal coordinate analysis (PCA) may be used to determine whether points match or do not match. PCA may be used to determine which three perpendicular axes would be best centered on the widest part of the 3D image (e.g., 3D point cloud)”, C57, line 53 – C58, line 7), 
wherein the set of identified vehicle attributes relates to a present condition (“new damage”, see C57, line 53 – C58, line 7 citation above) of the vehicle and includes an identified vehicle attribute (“reveal portions of the vehicle that are damaged”, see C57, line 53 – C58, line 7 citation above) corresponding to the stored vehicle attribute and associated with a second vehicle wear greater than (“points do not match”, see C57, line 53 – C58, line 7 citation above) the first vehicle wear;
obtain location information (“a location for the customer”, see C47, lines 38-40 citation below) associated with the user device 
(“FIG. 46 shows a damage estimation process 4600 in accordance with at least one aspect of the present disclosure”, C47, lines 25-26, “In some aspects of the disclosure, the device implementing the process of FIG. 46 may comprise a multi-touch screen (e.g., a tablet computer) and estimate data may be received from the user via the multi-touch screen…The received data may be associated with generated claim, which may include…a location for the customer”, C47, lines 38-40); 
selectively validate, based on the set of identified vehicle attributes and the set of stored vehicle attributes, the vehicle inspection report submission (wherein the “computing device” repeats the determining step of “step 5412” in “step 5432”, and thus is validating the images)
(“In step 5432, the computing device may determine a baseline image of the vehicle 5330. Step 5432 may be identical or similar to step 5412 previously described…In step 5434, the computing device may determine vehicle abnormalities based on a comparison of the 3D image to the baseline image…As previously explained, the computing device may compare the 3D image of the vehicle to one or more baseline 3D surface images to identify the abnormalities”, C60, lines 5-21);
transmit, based on selectively validating the vehicle inspection report submission, information identifying a result (“the value”, see C61, lines 4-6 citation below) of selectively validating the vehicle inspection report submission
(“In step 5442, the computing device may optionally send the value of the vehicle and/or the insurance quote to the customer”, C61, lines 4-6); 
selectively update, based on selectively validating the vehicle inspection report submission and based on the set of identified vehicle attributes, the vehicle attribute record to generate an updated vehicle attribute record
(“In step 5446, the computing device may add the 3D image to a database. For example, the computing device may store the 3D image in a database that stores 3D images for vehicles of the same make, model, year, etc. as the vehicle 5330. The 3D image may be used to generate the model image in response to a determination that the 3D image is of a vehicle of the same type (e.g., make, model, year, etc.) as the current model image…In step 5448, the computing device may generate a model (e.g., baseline) image using the 3D image”, C61, lines 27-36); and 
selectively provide the updated vehicle attribute record
(“send in the image for processing by the processing server 5350”, C61, lines 45-46).

Collins does not explicitly teach the method steps comprise:
determining, based on the location information, that the user device was within a threshold proximity of the vehicle when the set of images were captured.
However, Clauss teaches verifying odometer mileage using captured images and optical character recognition, comprising: 
one or more memories (“image validation module 324”, Fig. 3); and 
one or more processors (“CPU 306”, Fig. 3), communicatively coupled to the one or more memories, wherein the one or more memories store one or more instructions (“instructions”, see C22, lines 23-39 citation below) for wireless communication, and when executed by the one or more processors, cause the one or more processors to perform the method of:
determining, based on location information (“location”, see C12, line 58 – C13, line 2 citation below), that a user device (“mobile computing device 106”, Fig. 1) was within a threshold proximity (“located in proximity”, see C22, lines 23-39 citation below) of a vehicle (“vehicle 111”, Fig. 1) when a set of images in close proximity (“odometer images”, see C12, line 58 – C13, line 2 citation below) were captured
(“FIG. 2 illustrates a block diagram of an exemplary mobile computing device 200. In one embodiment, mobile computing device 200 is an implementation of mobile computing device 106, as shown in FIG. 1”, C10, lines 43-46, “The location acquisition unit 220 may periodically store, as part of the status data and/or metadata, one or more locations of mobile computing device 200 in any suitable portion of program memory 202 (e.g., data storage 260, external computing device 114.1 and/or external computing device 114.2, etc.). In this way, location acquisition unit 220 may track the location of mobile computing device 200 over time and store these locations as part of the status data and/or metadata, which may be stored with the one or more odometer images or separate from the one or more odometer images. As will be further discussed below, this location data may be used for fraud detection”, C12, line 58 – C13, line 2, 
“FIG. 3 illustrates a block diagram of an exemplary external computing device 300. In one aspect, external computing device 300 is an implementation of external computing device 114.1 and/or external computing device 114.2, as shown in FIG. 1. In another aspect, external computing device 300 may include a central processing unit (CPU) 306, a communication unit 308, and a memory 312”, C18, lines 27-33, “In one aspect, CPU 306 may execute instructions stored in image validation module 324 to identify a potentially fraudulent odometer image. As previously discussed with respect to mobile computing device 200, as shown in FIG. 2, image validation module 324 may include instructions that, when executed by CPU 306, cause CPU 306 to analyze status data and/or metadata received from the mobile computing device…CPU 306 may execute instructions stored in image validation module 324 to determine whether a mobile computing device 200 was located in proximity to a vehicle when the odometer image was captured based upon status data included in the odometer image and/or received separately from the odometer image”, C22, lines 23-39).
Both and Collins and Clauss teach devices comprising at least one memory, at least one processor, and instructions housed on said memory to perform a method which analyzes images received from a user device. Collins teaches comparing current and past images of a vehicle to determine damage to a portion of the vehicle within the photos, and Clauss teaches determining a location of the user device associated with the images to determine the location of the user when the 

Collins in view of Clauss do not explicitly teach wherein the selectively validating the vehicle inspection report submission includes using a statistical model to determine that the second vehicle wear is expected to occur to the identified vehicle attribute with at least a threshold of likelihood.
However, Franke teaches damage assessment and repair based on objective surface data, comprising: 
one or more memories (“computer memory”, see para. 0185 citation below); and 
one or more processors (“processor”, see para. 0185 citation below), communicatively coupled to the one or more memories, wherein the one or more memories store one or more instructions (“computer-executable code”, see para. 0185 citation below) for wireless communication, and when executed by the one or more processors (“Embodiments disclosed herein may include computer program products comprising computer-executable code or computer-usable code that, when executing on one or more computing devices, performs any and/or all of the steps thereof. The code may be stored in a non-transitory fashion in a computer memory, which may be a memory from which the program executes (such as random access memory associated with a processor)”, para. 0185, see also para. 00184 and Fig. 1), cause the one or more processors to perform the method of:
(“status report”, see para. 0158 citation below) using a statistical model to determine that a second vehicle wear is expected to occur to an identified vehicle attribute with at least a threshold of likelihood ( see para. 0064 citation below, see also para. 0014 and “step 610”, Fig. 6)
(“FIG. 6 shows a method for assessment of damage to a returned vehicle. As shown in FIG. 6, the objective status report described herein may provide significant advantages in managing returns from short or long term vehicle rentals such as consumer rentals or leases”, para. 0158, “In cases where the system 100 is used for the return of a vehicle at a conclusion of a vehicle lease, the report 146 may include an objective status of a physical state of the returned vehicle. Any excess damage to the returned vehicle in the report 146 that exceeds an allowance for normal wear and tear may be identified and used to adjust a value of the returned vehicle. Where damage or wear can be automatically identified and objectively characterized, e.g., based on scratches, dents, paint deterioration, missing trim, and so forth, this damage may be catalogued and used to make such an evaluation. In one aspect, the wear may be directly evaluated and compared to a baseline for physical condition of the vehicle”, para. 0064, see also para. 0014 and “step 610”, Fig. 6).
Both and Collins in view of Clauss and Franke teach devices comprising at least one memory, at least one processor, and instructions housed on said memory to perform a method which analyzes images of a damaged vehicle. Collins in view of Clauss teach comparing current images to baseline images to determine damage to a portion of the vehicle within the photos, and Franke teaches comparing a current condition of a portion of a vehicle to a baseline condition to identify whether the current condition corresponds to an allowed normal wear and tear expected for the vehicle. Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Collins in view of Clauss with the teachings of Franke by evaluating the damage to determine if it’s within the normal wear and tear threshold, as taught by Frank (para. 0064). The motivation for doing so 

Regarding claims 2, 9, and 16, Collins further teaches wherein selectively validating the vehicle inspection report submission comprises: 
determining that an identified vehicle attribute (“3D image of the vehicle 5330”, see C57, line 53 – C58, line 7 citation in the rejections to claims 1, 8, and 15), associated with an image (“baseline image of the vehicle 5330”, see C57, line 53 – C58, line 7 citation in the rejections to claims 1, 8, and 15) of the set of images, matches the stored vehicle attribute, associated with a previous image of the vehicle
(“If the points in the two images match, the computing device may determine that no damage occurred”, C57, lines 60-62); and  37PATENT Docket No. 20180367 
validating the vehicle inspection report submission based on determining that the identified vehicle attribute matches the stored vehicle attribute (this matching occurs in “step 5432”, see C60, lines 5-21  citation in the rejections to claims 1, 8, and 15, which corresponds to Applicant’s “validating” step as described above in regards to Collins).

Regarding claims 3, 10, and 17, Clauss further teaches wherein selectively validating the vehicle inspection report submission comprises: 
 (“proximity”, see C22, lines 23-39 citation above in the rejection to claims 1, 8, and 15) of the user device to the vehicle which would result in Collins in combination with Clauss validating the vehicle inspection report submission based on said information in the vehicle inspection report submission.

Regarding claims 4, 11, and 18, Franke further teaches identifying a vehicle identifier (“license plate information”, see para. 0123-0124 citation below) in an image (“image”, see para. 0123-0124 citation below), of a set of images (“images”, see para. 0122 citation below)
(“As shown in step 402, the method 400 may include obtaining a scan of a vehicle…The scan may also or instead include other types of digital data characterizing a vehicle or other item. For example, one or more two-dimensional images may be obtained, e.g., to document a vehicle condition or for analysis of surface damage, paint deterioration, and so forth”, para. 0122, “As shown in step 404, the method 400 may include obtaining identifying information for a vehicle…In one aspect, this may include obtaining license plate information, e.g., by capturing an image of a license plate for the vehicle”, para. 0123-0124); 
determining that the vehicle identifier in the image matches a stored vehicle identifier (“a vehicle identifier for the vehicle”, see para. 0125 citation below)
(“While license plate information may be provided by a vehicle owner or technician, this information may also or instead be automatically obtained in a scan by the scanning system as described above and used as a further data integrity check. For example where three-dimensional modeling of a vehicle is performed using two-dimensional images, these images may also be analyzed using optical character recognition or the like to extract license plate data”, para. 0124, “The license plate information may be compared to a vehicle identifier for the vehicle, e.g., to confirm an identity of the vehicle or an owner of the vehicle”, para. 0125); and

(“As shown in step 604, the method 600 may include obtaining a scan of the returned vehicle. The scan may include any of the scans obtained from any of the scanning techniques described above”, para. 0161, wherein “step 604” precedes “step 610” which corresponds to Applicant’s “validating” step with regards to Franke, as described above in the rejection to claims 1, 8 and 15). 

Regarding claims 5, 12, and 19, Collins further teaches wherein selectively validating the vehicle inspection report submission comprises: 
determining that the vehicle inspection report submission is invalid (“unacceptable”, see C37, line 60 – C38, line 10 citation below)
“In some aspects of the disclosure, the claim estimate may be submitted to, for example, server 101 for processing. The processing may include a review of the submitted claim estimate, such as a review of the information submitted for the claim estimate and the photos and/or videos submitted for the claim estimate…In some embodiments, a review may determine that one or more portions of the submitted claim estimate are unacceptable. For example, a review may determine that one or more submitted photos for the claim estimate are unacceptable, as described above. The photos may be unacceptable based on a determination that they are blurry, they do not capture the damage, they were not taken in accordance with instructions, or any other suitable considerations. In some aspects of the disclosure, server 101 may send one or more messages to the mobile device about the claim estimate”, C37, line 60 – C38, line 10); and 
wherein transmitting the information identifying the result of selectively validating the vehicle inspection report submission comprises: 
(“one or more messages”, see C37, line 60 – C38, line 10 citation above) to the user device to indicate that the vehicle inspection report submission is invalid and to request a new vehicle inspection report submission.

Regarding claims 6, 13, and 20, Collins further teaches wherein selectively updating the vehicle attribute record comprises: 
determining an attribute change, associated with the second vehicle wear, based on an attribute change report included in the vehicle inspection report submission (“In step 5444, the computing device may optionally decide whether to use the 3D image to create or update a model image of a vehicle, such as a baseline image. As briefly described above, a baseline image of a vehicle may be generated from a plurality of 3D images of vehicles of the same manufacturer, model, make, year, etc. For example, the baseline image (e.g., an undamaged vehicle) may be generated from a plurality of 3D images of damaged vehicles. This may be beneficial if, for example, an insurance company does not have a 3D baseline image (e.g., a CAD file) of a particular vehicle. If the computing device decides to use the 3D image to create or update the baseline image (step 5444: Y), the computing device may proceed to step 5446”, C61, lines 13-26); and 
modifying the stored vehicle attribute (“update the baseline image (step 5444: Y)”, see C61, lines 13-26 citation above) based on determining the attribute change.

Regarding claims 7 and 14, Collins further teaches wherein selectively updating the vehicle attribute record comprises: 
determining an attribute change, associated with the second vehicle wear, based on an attribute change report included in the vehicle inspection report submission or based on a comparison of the identified vehicle attribute to the stored vehicle attribute (“In step 5444, the computing device may optionally decide whether to use the 3D image to create or update a model image of a vehicle, such as a baseline image. As briefly described above, a baseline image of a vehicle may be generated from a plurality of 3D images of vehicles of the same manufacturer, model, make, year, etc. For example, the baseline image (e.g., an undamaged vehicle) may be generated from a plurality of 3D images of damaged vehicles. This may be beneficial if, for example, an insurance company does not have a 3D baseline image (e.g., a CAD file) of a particular vehicle. If the computing device decides to use the 3D image to create or update the baseline image (step 5444: Y), the computing device may proceed to step 5446”, C61, lines 13-26, see also “step 5414” and C57, line 53 – C58, line 7 citation above in the rejection to claims 1, 8 and 15); and 
classify the attribute change into a particular class of attribute changes (“In step 5416, the computing device may determine parts of the vehicle 5330 needing repair and/or replacement. For example, the computing device may determine the part or parts needing repair or replacement based on the location and/or size of the damage”, C58, lines 23-27).
Collins does not explicitly teach selectively schedule maintenance for the vehicle based on classifying the attribute change into the particular class of attribute changes, however, 
Franke further teaches selectively scheduling maintenance for the vehicle based on classifying an attribute change into a particular class of attribute changes (“For a costing system, the rules 136 may include one or more local cost estimating rules accessible through the network 102, e.g., from the database 120 or otherwise…The costing system may also or instead incorporate costing tools, rules, or algorithms specific to dent detection and remediation using, e.g., paintless dent repair. For example, the one or more local cost estimating rules may include a rule for determining when a defect identified in the damage report 146 can be repaired using paintless dent repair”, para. 0074, “More generally, a server 122 that receives a damage report as described herein, and that is coupled in a communicating relationship with other online resources and platforms related to a repair process, may usefully provide a number of value added services that leverage information, approval processes, and capabilities of other participants in the system 100…The remote resource 118 or server 122 may also or instead be configured to schedule the repair approved by the owner using a repair facility approved by an insurer”, para. 0088).
Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to further modify in the invention of Collins in view of Clauss with this teaching of Franke by automatically scheduling maintenance, as taught by Franke (see para. 0074 and 0088 citations above). The motivation for doing so would be to gain the advantage as taught by Franke, “This step may also usefully be integrated into a network-based workflow to provide the owner with automated or manual scheduling into available time slots for the repair facility” (para. 0075).
Response to Arguments
Applicant's arguments filed 1/25/2021 with respect to the prior art rejections to the pending claims have been considered but are moot because the new ground of rejection necessitated by Applicant’s amendments does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:  See Notice of References Cited.
Plummer et al. (US 8,756,085 B1) discloses “A system and method for determining whether an object is damaged beyond expected wear and tear may include scanning a group of two or more objects with one or more 3D scanners” and “one or more processors may then determine whether the particular point represents a point of potential damage to the first object, exceeding expected wear and tear” (Summary, C1-C3)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIA VORCE whose telephone number is (313) 446-4917.  The examiner can normally be reached on Monday-Friday, 8AM- 5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached at (571) 272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.V./               Examiner, Art Unit 3665                                                                                                                                                                                         /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665